Citation Nr: 1621985	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-32 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1 Entitlement to service connection for migraine headaches. 

2. Entitlement to service connection for depression, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a benign growth of the lung.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2012 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.

In March 2015, the Board remanded the issues on appeal to obtain medical opinions as to the etiology of such disabilities.  The Board finds there is compliance with the March 2015 remand for the Veteran's service connection claim for migraine headaches.  For his service connection claims for depression, to include as secondary to service-connected PTSD, and a benign growth of the lung, as discussed below, though the requested development was completed, it was not completed adequately.  Thus, those matters must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for depression, to include as secondary to service-connected PTSD, and a benign growth of the lung are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches are not related to service.  


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in November 2008 and May 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of his claimed headaches in June 2015.  Although the examiner did not review the Veteran's claims file, he noted he did review the Veteran's military service treatment records, VA treatment records, and records in VBMS.  Moreover, this examination and its associated report provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  Thus, this examination and its associated report were adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran claims service connection for migraine headaches.  Specifically, he asserted in his August 2012 hearing that his headaches first occurred in Vietnam.  He stated he went to sick call, where he was given some pain pills.  After service, he treated himself with over-the-counter medication until he first received treatment for migraines through VA in 2004.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service treatment records are silent for any complaints or treatment of headaches.  The Veteran's June 1968 separation examination was negative for headaches and on his June 1968 report of medical history the Veteran marked no frequent or severe headaches. 

Post-service treatment records reveal the Veteran was first seen for headaches in May 2003.  An October 2003 VA treatment record notes the Veteran's family reported he was nervous and perhaps that explained the headaches.  A February 2004 VA treatment record notes "C-spine films reveal degenerative arthritis of the neck.  In discussion with [the Veteran], this is probably the origin of his headaches."  An April 2004 VA treatment record notes the Veteran reported his blood pressure medication was giving him headaches.  The report notes "[l]likely headache is from calcium channel blockers."  A subsequent April 2004 VA treatment record notes the Veteran's headaches "suspected secondary to cervical DJD [degenerative joint disease]."  A June 2004 VA treatment record notes the Veteran's headaches had been present for a year.  The impression was tension type of headache and probably also cervical arthritis.  A December 2004 VA treatment record notes the Veteran reported he began to have bad headaches and cramps in his neck one year ago following lung surgery.  

The Veteran was afforded a VA examination in June 2015.  While the examiner did not review the Veteran's claims file, he noted he did review the Veteran's military service treatment records, VA treatment records, and records in VBMS.  As such, the Board finds the examination adequate.  The Veteran reported he was in Vietnam for 13 months and had headaches since that time.  He was diagnosed with headaches in 2003 and had daily headaches.  His neck and back hurt as well during his headaches.  The examiner diagnosed the Veteran with tension headaches; date of diagnosis was 2003 and opined it was less likely that his headaches were related to or incurred in military service.  The examiner explained that while the Veteran reported his headaches started while in service:

I see no complaints in STRs [service treatment records] of HAs [headaches] and his exit exam in 1968, he denies any HAs at that time.  [R]eports his HAs are associated with his neck pains his PCP [primary care physician] has diagnosed them as tension HAs from chronic neck pain.  With no reports of HAs in service and a normal exit exam at that time it is less that likely that his HAs are related to or incurred in military service. 

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim must be denied.

The Board finds the June 2016 VA examiner's opinion to be of great probative value because the conclusion is supported by a medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Although the Veteran states he was treated for headaches in service and his headaches persisted post-service, the Board finds the Veteran's lay representations of limited probative value.  Indeed, service treatment records are silent for any complaints or treatment of headaches, the Veteran's June 1968 separation examination was negative for headaches, and on his June 1968 report of medical history the Veteran marked no frequent or severe headaches.  Also, post-service medical records are silent as to any complaints of headaches until 2003, nearly 35 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, an April 2004 VA treatment record notes the Veteran reported his blood pressure medication was giving him headaches and a December 2004 VA treatment record notes the Veteran reported he began to have bad headaches and cramps in his neck one year ago following lung surgery.  The Board also notes the evidence of record does not include any medical opinion otherwise relating the Veteran's headaches to his active service.  

In sum, the Board finds the elements of service connection for migraine headaches have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for migraine headaches is denied.  


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the remand directives of March 2015.  In regards to the Veteran's claim for service connection for depression, to include as secondary to his service-connected PTSD, the March 2015 remand instructed the agency of original jurisdiction to return the claims file to the February 2014 VA psychiatric examiner and request the examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depression is etiologically related to service, or caused or aggravated by the Veteran's service-connected PTSD.  If the February 2014 VA psychiatric examiner was unavailable, the requested opinion could be obtained from another suitable examiner.  The Veteran was afforded a VA psychiatric evaluation in June 2015 by an examiner different than the February 2014 VA psychiatric evaluation.  While the examiner noted the Veteran's depression was caused by his severe PTSD, there was no accompanying rationale.  Moreover, the examiner failed to answer whether the Veteran's depression was etiologically related to service.  As the examiner failed to fully comply with the remand directives, the Board finds another opinion as to the etiology of the Veteran's depression is warranted.  

In regards to the Veteran's claim for a lung disability, the March 2015 remand instructed the agency of original jurisdiction to obtain a VA examination to determine the nature and etiology of the Veteran's current aspergillus and provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed aspergillus was etiologically related to active service, to include his exposure to herbicides in service.  The remand specifically noted that the Veteran served in Vietnam and was therefore presumed to have been exposed to herbicides.  The Veteran was afforded a VA examination in June 2015.  The examiner opined that the Veteran had pulmonary aspergillosis diagnosed in 2003; there were no records of any symptoms or findings suggestive of this prior to that time.  Additionally, the examiner found:
	
[He] was in Vietnam in 1967-68.  [T]hat is a 35 year delay between possible exposure and development of disease/symptoms.  [I]t seems less than likely that his aspergillosis is related to military service given such a long delay between possible exposure and disease onset.

Although the March 2015 remand specifically noted that the Veteran served in Vietnam and was therefore presumed to have been exposed to herbicides, the June 2015 VA examiner noted that the Veteran had "possible exposure."  As such the Board finds another VA examination as to the etiology of the Veteran's current aspergillus is warranted.  

Although further delay is regrettable, the Board concludes that in order to afford the Veteran due process, and in compliance with Stegall, a remand is necessary in order to allow the AOJ the opportunity to fully comply with the March 2015 Board remand directives (or provide an explanation for partial or non-compliance).  Given that the June 2015 VA examiners did not address the questions posed by the Board pertaining to the Veteran's service connection claims for depression, to include as secondary to service-connected PTSD, and a benign growth of the lung, opinions regarding the etiology of the Veteran's depression and current aspergillus are necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ.

2. After completing the above, provide the Veteran's claim file to the June 2015 VA psychiatric examiner, or other qualified VA clinician.  The examiner is asked to review the Veteran's claims file, to include his service treatment records, and annotate the examination report as to whether the claims file and service treatment records were reviewed.  A new examination is not required, unless the examiner determines a new one is necessary.  The examiner shall address the following question and provide an opinion therefor.

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's depression (diagnosed as a separate disability in VA treatment records dated in March 2009, March 2012, August 2012, June 2013, and August 2013) is etiologically related to service, or caused or aggravated (permanently increased in severity beyond the normal progression of the disease) by the Veteran's service-connected PTSD.

3. Also, provide the Veteran's claim file to the June 2015 VA examiner, or other qualified VA clinician.  The examiner is asked to review the Veteran's claims file, to include his service treatment records, and annotate the examination report as to whether the claims file and service treatment records were reviewed.  A new examination is not required, unless the examiner determines a new one is necessary.  The examiner shall address the following question and provide an opinion therefor:

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed aspergillus is etiologically related to active service, to include his exposure to herbicides in service.  (The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.)

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


